                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 18-cv-02295-CMA-NYW

FIDOTV CHANNEL, INC.,

      Plaintiff,

v.

THE INSPIRATIONAL NETWORK, INC.,
MARK KRAMER, and
DAVID CERULLO

      Defendants.


      ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION AND
     GRANTING DEFENDANTS’ MOTION TO EXCLUDE TESTIMONY OF PETER
                              HAMILTON


      This matter is before the Court on Plaintiff’s Motion for Reconsideration of the

Court’s Order Granting Partial Summary Judgment Dismissing Claims Three, Four, Five

and Six (“Motion for Reconsideration”) (Doc. # 102) and Defendants’ Motion to Exclude

Testimony of Peter Hamilton Under Federal Rule of Evidence 702 (“Motion to Exclude”)

(Doc. # 87). For the reasons described herein, the Court denies Plaintiff’s Motion and

grants Defendants’ Motion.

                                  I.     BACKGROUND

      The Court extensively explained the factual background of this case at the

October 8, 2019 hearing (Doc. ## 99–100) and in its Order Denying Defendant’s Motion
to Strike Certain Allegations in Complaint (Doc. # 28). The Court therefore recounts only

the facts necessary to address the instant motions.

       Plaintiff provides a cable television channel “on dogs for dog lovers.” (Doc. # 5 at

1.) Defendant The Inspirational Network, Inc., (“Defendant Inspiration”) is a media

company that provides operational support, satellite uplink services, and transponder

time to connect channels to cable, satellite television, and telecom video distributors

throughout the country. (Doc. # 20 at 1.) Defendant Kramer is the Executive Vice

President of Media Operations and Technology Services for Defendant Inspiration and

a former member Plaintiff’s Board of Directors. Defendant Cerullo is the Chairman and

Chief Executive Officer of Defendant Inspiration and a former member of Plaintiff’s

Board of Directors.

       In February 2015, Plaintiff and Defendant Inspiration entered into a Network

Operations Services Agreement (“NOSA”), the purpose of which was for Defendant

Inspiration to provide network services to carry Plaintiff’s channel to cable and satellite

television distributors. See (Doc. # 5 at 10–20).

       On August 30, 2018, Plaintiff filed a Verified Complaint against Defendant

Inspiration, alleging claims of breach of contract and breach of the implied covenant of

good faith and fair dealing. (Doc. # 5.) Defendant Inspiration removed the case to this

Court on September 6, 2018. (Doc. # 1.)

       After being given leave to do so by the Court, Plaintiff filed an Amended

Complaint on July 18, 2019. (Doc. # 78.) The Amended Complaint named Defendants

Kramer and Cerullo as additional defendants and added four claims: (1) breach of


                                             2
fiduciary duty against Defendant Kramer, (2) breach of fiduciary duty against Defendant

Cerullo, (3) aiding and abetting breach of fiduciary duty against all Defendants, and (4)

tortious interference with prospective business advantage against all Defendants.

       Defendants filed an Answer on July 19, 2019, that denied all of Plaintiff’s claims,

asserted various affirmative defenses, and brought counterclaims against Plaintiff for

breach of contract and declaratory judgment. (Doc. # 80.)

       Defendants filed a Motion for Summary Judgment on August 1, 2019, as to all of

Plaintiff’s claims. (Doc. # 88.) Defendants argued, inter alia, that they were entitled to

summary judgment because Plaintiff failed to prove damages for its contract claims—

i.e., breach of contract and breach of the implied covenant of good faith and fair

dealing—and failed to prove damages or causation for its remaining claims—i.e.,

breach of fiduciary duty, aiding and abetting breach of fiduciary duty, and tortious

interference with prospective business advantage.

       Also on August 1, 2019, Defendants filed a Motion to Exclude Testimony of Peter

Hamilton Under Federal Rule of Evidence 702. (Doc. # 87.) 1 Defendants argued that

Peter Hamilton’s testimony should be excluded because he is not sufficiently qualified to

provide expert testimony and his methodology is unreliable.

       The Court held a hearing on Defendants’ Motion for Summary Judgment and

Motion to Exclude on October 8, 2019. (Doc. ## 99–100.) At the hearing, the Court

granted Defendants’ Motion for Summary Judgment as to Plaintiff’s third, fourth, fifth,


1 Plaintiff retained Mr. Hamilton to “calculate FidoTV’s damages resulting from the loss of and
inability to reinstate the DISH carriage and to provide expert testimony on the structure and
valuation of the network television industry.” (Doc. # 92 at 1.)

                                                3
and sixth claims—i.e., breach of fiduciary duty, aiding and abetting breach of fiduciary

duty, and tortious interference with prospective business advantage—and denied

Defendants’ Motion as to Plaintiff’s first and second claims—i.e., breach of contract and

breach of the implied covenant of good faith and fair dealing.

       Also at the hearing, the Court heard oral argument as to whether Mr. Hamilton’s

proposed testimony is relevant to Plaintiff’s remaining claims. The Court found that Mr.

Hamilton’s testimony on damages is not relevant, noting that Mr. Hamilton’s expert

report itself qualifies that it does not include damages directly stemming from Defendant

Inspiration’s alleged breach of contract or breach of the implied covenant of good faith

and fair dealing. See (Doc. # 92-1 at 4 n.1) (indicating the damages model is “exclusive

of costs that FIDOTV incurred specifically as a result of the Inspirational Network, Inc.’s

breach of contract in August 2018.”). The Court granted Defendants’ Motion to Exclude

in part, ruling that Mr. Hamilton’s testimony as to damages is inadmissible, and reserved

ruling on the admissibility of Mr. Hamilton’s proposed testimony on the structure and

valuation of the network television industry.

       On October 18, 2019, Plaintiff filed the instant Motion for Reconsideration. (Doc.

# 102.) The Motion is ripe for the Court’s review. (Doc. ## 102, 106, 107.)

                        II.     APPLICABLE LEGAL PRINCIPLES

A.     MOTION FOR RECONSIDERATION

       The Federal Rules of Civil Procedure do not explicitly authorize a motion for

reconsideration. However, the Rules allow a litigant who was subject to an adverse

judgment to file a motion to change the judgment pursuant to Rule 59(e) or a motion


                                                4
seeking relief from the judgment pursuant to Rule 60(b). Van Skiver v. United States,

952 F.2d 1241, 1243 (10th Cir. 1991).

       The Tenth Circuit recognizes three basic grounds upon which a motion for

reconsideration may be granted: “(1) an intervening change in the controlling law, (2)

new evidence previously unavailable, and (3) the need to correct clear error or prevent

manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir.

2000). A motion for reconsideration is appropriate to correct clear error or prevent

manifest injustice “where the court has misapprehended the facts, a party's position, or

the controlling law.” Id.

       The grounds warranting reconsideration are limited and occur only in

“exceptional situation[s].” Proctor & Gamble v. Haugen, 222 F.3d 1262, 1271 (10th Cir.

2000). A motion for reconsideration is not appropriate to revisit issues already

addressed or advance arguments that could have been raised in prior briefing. See Van

Skiver, 952 F.2d at 1243; see also Servants of the Paraclete, 204 F.3d at 1012 (“Absent

extraordinary circumstances ... the basis for the second motion must not have been

available at the time the first motion was filed.”). “In addition, ‘arguments raised for the

first time in a motion for reconsideration are not properly before the Court and generally

need not be addressed.’” Sump v. Fingerhut, Inc., 208 F.R.D. 324, 327 (D. Kan. 2002)

(quoting United States v. Castillo-Garcias, 117 F.3d 1179, 1197 (10th Cir. 2007)).

B.     FEDERAL RULE OF EVIDENCE 702

       Rule 702 imposes on a district court a gatekeeper obligation to “ensure that any

and all scientific testimony or evidence admitted is not only relevant, but reliable.”


                                              5
Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993). In determining whether

expert testimony is admissible, the court generally employs a three-step process. First,

it must first determine whether the expert is qualified “by knowledge, skill, experience,

training, or education” to render an opinion. Id. at 124. Second, if the expert is

sufficiently qualified, the court must determine whether the proposed testimony is

sufficiently “relevant to the task at hand,” such that it “logically advances a material

aspect of the case.” Norris v. Baxter Healthcare Corp., 397 F.3d 878, 884, 884 n.2 (10th

Cir. 2005). Third, the court examines whether the expert’s opinion “has ‘a reliable basis

in the knowledge and experience of his [or her] discipline.’” Id. (quoting Daubert, 509

U.S. at 592). The proponent of a challenged expert must demonstrate by a

preponderance of the evidence that the expert’s testimony and opinion are admissible.

United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009).

       1.     Relevance

       The “touchstone of admissibility of expert testimony is its helpfulness to the trier

of fact.” Wilson v. Muckala, 303 F.3d 1207, 1219 (10th Cir. 2002). “Rule 702’s

‘helpfulness’ standard requires a valid scientific connection to the pertinent inquiry as a

precondition to admissibility.” Daubert, 509 U.S. at 591–92. As a preliminary matter,

whether an expert’s testimony is “helpful” depends, in part, on whether that testimony is

sufficiently “relevant to the task at hand,” such that it “logically advances a material

aspect of the case.” Norris, 397 F.3d at 884 n.2 (citing Daubert v. Merrell Dow Pharm.,

Inc., 43 F.3d 1311, 1315 (9th Cir. 1995)). Relevant testimony has a “tendency to make a




                                              6
fact more or less probable than it would be without the evidence” and “the fact is of

consequence in determining the action.” Fed. R. Evid. 401(a, b).

                                       III.   ANALYSIS

A.     MOTION FOR RECONSIDERATION

       Plaintiff argues that two of the grounds to grant a motion for reconsideration—

i.e., new evidence previously unavailable and the need to correct clear error or prevent

manifest injustice—apply in the instant case. The Court finds that neither basis for

reconsideration is appropriate.

       1.       New Evidence Previously Unavailable

       In its Motion, Plaintiff argues that defense counsel’s characterizations of Mr.

Sprung’s affidavit, (Doc. # 88-1 at 92), at the October 8, 2019 hearing constitute new

evidence not previously available. (Doc. # 102 at 6.) Plaintiff’s contention is incorrect.

Mr. Sprung’s affidavit is evidence, but defense counsel’s argument concerning that

affidavit is not evidence. Mr. Sprung’s affidavit was available to Plaintiff at summary

judgment. Thus, neither the content of Mr. Sprung’s affidavit nor defense counsel’s

arguments concerning the meaning of the affidavit constitute new evidence previously

unavailable. The Court may not grant a motion for reconsideration on this basis. See

Servants of the Paraclete, 204 F.3d at 1012 (“Absent extraordinary circumstances ... the

basis for the second motion must not have been available at the time the first motion

was filed.”).

       2.       Need to Correct Clear Error or Prevent Manifest Injustice

       The remainder of Plaintiff’s Motion rehashes arguments that were before the


                                              7
Court on summary judgment or that could have been before the Court on summary

judgment. See Van Skiver, 952 F.2d at 1243 (“A motion for reconsideration is not

appropriate to revisit issues already addressed or advance arguments that could have

been raised in prior briefing.”). The Court has already carefully considered the evidence

Plaintiff refers to in its Motion. Further, the Court held a two-hour hearing during which

counsel for Plaintiff and Defendants offered extensive oral argument on issues related

to summary judgment. Plaintiff chose not to depose Mr. Sprung and may not now assert

that the Court’s consideration of Mr. Sprung’s affidavit constitutes manifest injustice.

Thus, the Court finds that relief is inappropriate on this basis as well because the Court

has not “misapprehended the facts, a party’s position, or the controlling law.” See

Servants of the Paraclete, 204 F.3d at 1012.

B.     MOTION TO EXCLUDE MR. HAMILTON’S TESTIMONY

       The Court finds that the remainder of Mr. Hamilton’s proposed testimony is

inadmissible for lack of relevance. The Court addresses Mr. Hamilton’s proposed

testimony on the valuation and structure of the network television industry in turn.

       1. Mr. Hamilton’s Proposed Testimony on the Valuation of the Network

          Television Industry

       The section of Mr. Hamilton’s report on valuation of the network television

industry concerns Mr. Hamilton’s process and methodology for valuing FidoTV for the

purpose of his damages calculation. See (Doc. # 92-1 at 7). This proposed testimony

goes to the claims stricken by the Court and is not relevant to Plaintiff’s remaining

claims. Therefore, it is inadmissible.


                                             8
       2. Mr. Hamilton’s Proposed Testimony on the Structure of the Network

           Television Industry

       Further, the Court does not see any connection between Mr. Hamilton’s

proposed testimony on the structure of the network television industry and Plaintiff’s

remaining claims. See (id. at 5–6). The Court finds that this portion of Mr. Hamilton’s

testimony would not logically advance any material aspect of the case, see Norris, 397

F.3d at 884 n.2, and would not be of consequence in determining the action, see Fed.

R. Evid. 401(a, b). As such, his testimony on the structure of the network television

industry is also inadmissible for lack of relevance. Accordingly, Defendants’ Motion is

granted as to the remainder of Mr. Hamilton’s testimony.

                                      IV.     CONCLUSION

       For the reasons stated above, it is ORDERED that Plaintiff’s Motion for

Reconsideration of the Court’s Order Granting Partial Summary Judgment Dismissing

Claims Three, Four, Five and Six (Doc. # 102) is DENIED. It is

       FURTHER ORDERED that Defendants’ Motion to Exclude Testimony of Peter

Hamilton Under Federal Rule of Evidence 702 (Doc. # 87) is GRANTED. Mr. Hamilton

is precluded from testifying at trial in this matter.

       DATED: January 24, 2020
                                                    BY THE COURT:


                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge




                                                9
